UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ILANA COHEN,                            
                 Plaintiff-Appellant,
                 v.
                                                  No. 00-1022
DURACELL INTERNATIONAL U.S.A.;
VECTACOR, INCORPORATED,
             Defendants-Appellees.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              William M. Nickerson, District Judge.
                       (CA-98-2923-WMN)

                      Argued: September 25, 2000

                      Decided: January 26, 2001

       Before WIDENER and LUTTIG, Circuit Judges, and
      Jackson L. KISER, Senior United States District Judge
    for the Western District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Belinda Cooper Matlock, MATLOCK & MATLOCK,
Frederick, Maryland, for Appellant. Teresa Westby Kenney, JOR-
DAN, COYNE & SAVITS, L.L.P., Washington, D.C., for Appellee
Duracell; Michael Sean DeBaugh, LORD & WHIP, P.A., Baltimore,
Maryland, for Appellee Vectacor. ON BRIEF: Shawn A. Matlock,
2              COHEN v. DURACELL INTERNATIONAL U.S.A.
MATLOCK & MATLOCK, Frederick, Maryland, for Appellant.
David B. Stratton, JORDAN, COYNE & SAVITS, L.L.P., Washing-
ton, D.C., for Appellee Duracell.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   This case is an appeal in a products liability action of the dismissal
of Appellant’s punitive damages claim against Appellee Duracell and
the grant of Appellees’ motion for summary judgment.

   Appellant Ilana Cohen ("Cohen") improperly inserted (backwards)
one of four D-size batteries made by Appellee Duracell International
USA ("Duracell") into a small portable fan made by Appellee Vecta-
cor Incorporated ("Vectacor"). She did so having been familiar with
battery warnings1 and aware of the danger that improper battery inser-
tion could pose. Despite the battery’s improper insertion, however,
Ms. Cohen continued to use the fan because the fan seemed to operate
in a normal manner. A day later, Ms. Cohen fell asleep for twenty
minutes with the operating fan placed on her stomach. Two of the
four batteries leaked2 onto her abdomen, resulting in severe injury,
disfigurement, and pain.
    1
     It is unclear whether she read the warnings on the actual batteries
involved in this case, as her response to the "Battery Questionnaire" con-
flicts with statements made during her deposition. In any event, the evi-
dence makes clear that Ms. Cohen was definitely aware that reversed
polarity insertion was incorrect and that such incorrect insertion could
result in physical injury.
   2
     More technically, the reversed polarity of the improperly inserted bat-
tery caused a charge to build up and posed a hazardous condition as the
electrolyte in the batteries became heated. Duracell batteries, like almost
all known alkaline batteries, contain a safety mechanism to prevent
explosions in such situation, however: the batteries vent electrolyte so as
to relieve the pressure caused by the charge buildup. This process of
venting is known in the vernacular as a battery "leaking."
              COHEN v. DURACELL INTERNATIONAL U.S.A.                  3
   Given this background, Appellant Cohen seeks to recover under
two theories: negligence, based upon alleged design defects and inad-
equate warnings, and strict liability, based on the firms’ introduction
into the stream of commerce of allegedly defective or unreasonably
dangerous products. J.A. at 667. In addition, Cohen seeks punitive
damages from Duracell on the basis that the battery maker demon-
strated reckless disregard by not incorporating a design change to pre-
vent leaking in the wake of hundreds of prior such incidents.

   The District Court, Nickerson, J., dismissed Appellant Cohen’s
claim for punitive damages against Appellee Duracell because the
claim relied on allegations of "reckless disregard" that cannot meet
the Maryland standard of "actual malice" as a matter of law. J.A. at
237. After excluding Appellant’s expert testimony, Judge Nickerson
then granted Appellees’ motion for summary judgment, finding that
Appellant failed to establish a defect in either product and, even if
such defect were established, that Appellant’s contributory negligence
barred recovery. Appellant now appeals both of these decisions.
Because we find that Appellant fails to prove any defect in the prod-
ucts involved, we affirm.

                         LEGAL STANDARD

   The grant or denial of summary judgment is reviewed de novo.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Higgins
v. E.I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). In making this determination, "the court is required to view the
facts and draw reasonable inferences in a light most favorable to the
nonmoving party." Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994)
(citations omitted), cert. denied, 513 U.S. 813 (1994); Felty v.
Graves-Humphreys Co., 818 F.2d 1126, 1129 (4th Cir. 1987).

   Summary judgment is appropriate where no genuine issue exists as
to any material fact and the moving party is entitled to judgment as
a matter of law. Fed. R. Civ. P. 56(c). A genuine issue of a material
fact exists "if the evidence is such that a reasonable jury could return
a verdict for the nonmoving party." Anderson, 477 U.S. at 248. Where
the record taken as a whole cannot lead a rational trier of fact to find
for the nonmoving party, however, then no genuine issue exists for
4             COHEN v. DURACELL INTERNATIONAL U.S.A.
trial and summary judgment is appropriate. Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

   Once the movant has met its burden, "the nonmoving party must
come forward with specific facts showing there is a genuine issue for
trial" in order to defeat the summary judgment motion. Matsushita
Elec., 475 U.S. at 587. Under Rule 56(e), the plaintiffs must introduce
admissible evidence demonstrating a genuine issue of fact on each
element of their claims. Fed. R. Civ. P. 56(e). Yet, the "mere exis-
tence of a scintilla of evidence in support of the plaintiff’s position
will be insufficient," Anderson, 477 U.S. at 250, for "[o]ne of the
principal purposes of the summary judgment rule is to isolate and dis-
pose of factually unsupported claims or defenses." Celotex Corp. v.
Catrett, 477 U.S. 317, 323-24 (1986).

                             DISCUSSION

   Turning to the case at hand, we find that Appellant fails to meet
her burden on summary judgment. In order to prevail, a plaintiff in
a products liability action must proffer "proof of a defect in the prod-
uct, whatever the theory of liability." Riordan v. Jones, 793 F. Supp.
650, 651 (D. Md. 1992). Because Appellant Cohen fails to prove such
a defect with regard to either the batteries or the fan, no reasonable
jury could return a verdict in her favor on any of the claims asserted.

   Between negligence and strict liability, Appellant’s stronger theory
for recovery is under strict liability because "the plaintiff is not
required to impugn the conduct of the maker" but is merely required
"to impugn the product" by a showing that the product is defective in
a way that is unreasonably dangerous. Prosser & Keeton on Torts
§ 99, at 695 (5th ed. 1994) The present-day elements to a claim in
strict liability under Maryland law originated in Phipps v. General
Motors Corp., 278 Md. 337 (1976): (1) the product was in a defective
state when it left the control or possession of the seller, (2) the prod-
uct was unreasonably dangerous to the user or consumer, (3) the
defect was a cause of the injury, and (4) the product was expected to
and did reach the consumer without substantial change in condition.
Id. In this action, however, Appellant fails to demonstrate any defect
in either the batteries or the fan. As a result, the granting of summary
               COHEN v. DURACELL INTERNATIONAL U.S.A.                   5
judgment in favor of Appellees is correct because Appellant’s claims
necessarily fail.3

   Given the millions of batteries in this electronically-driven world,
we make no shocking revelation in noting that some consumers will
insert batteries improperly no matter what safety precautions are
taken. To prevent these occurrences, Appellant Duracell has included
conspicuous warnings not only on battery packaging, but also on the
individual batteries themselves. Moreover, in the event that a con-
sumer improperly inserts Appellee’s battery notwithstanding the
warnings, the product was designed with a venting procedure
whereby the batteries leak in order to prevent even greater hazards,
such as battery explosions. See Footnote 2, supra. The latter scenario
is precisely what occurred in this case: by leaking, the battery per-
formed exactly as hoped so as to prevent an explosion, and even
greater injury, from occurring.

   Such safety features do not render the product defective, and they
certainly cannot be said to approach anything unreasonably danger-
ous. Indeed, Appellant admitted to having read battery warnings and
having known of the danger posed by improper battery insertion.
Moreover, the uncontroverted evidence4 indicated that the Duracell
safety design was the "pinnacle" of the industry and conformed to all
government standards. J.A. at 304. Without evidence of a defect in
the design or manufacture of the battery, Appellant simply cannot
  3
    Although Appellant never attempted to recover under a breach of
warranty theory, the lack of proof of defect in either product would obvi-
ously prove fatal to such a claim as well.
  4
    Much attention was diverted in the parties’ briefs and oral arguments
to the District Court’s exclusion of the testimony of the Appellant’s
expert, Michael Leschner. While we strongly believe that the lower court
was not in error in excluding Mr. Leschner, that determination has little
impact on this appeal. Mr. Leschner directs most of his attention to the
warning labels on the batteries and fan. Yet, he has no expertise in the
area of warning labels or consumer electronics and instead relies on a
"common sense" standard that adds little, if any, probative weight to the
bare allegations contained in the Amended Complaint. As such, Appel-
lant’s theories of recovery fail regardless of whether the "expert" testi-
mony is included.
6              COHEN v. DURACELL INTERNATIONAL U.S.A.
recover in either negligence or strict liability against Appellee Dura-
cell.

   Appellant also fails to set forth a prima facie case with regards to
Appellee Vectacor because Appellant again fails to give any evidence
of defect. The product contained adequate warnings: the fan itself had
elevated markings molded into the plastic nearby the battery compart-
ment, and the fan’s instructions directed the user to insert the batteries
"as the diagram in the fan shows." Id. at 666. Appellant’s own testi-
mony not only indicates that these markings were sufficiently visible,
but also that she actually noticed them and attempted to insert the bat-
teries as they directed. Id. at 412-13. Given the sufficiency of the
notice provided by Vectacor regarding battery insertion and the
proper functioning of the device, we find that the fan was not defec-
tive. Appellant therefore necessarily fails on both theories of the case
that she appeals against Appellee Vectacor.

  Because Appellant fails to make a prima facie case against either
Appellee, the additional issues discussed below are rendered moot.5
Accordingly, the judgment of the District Court is affirmed.

                                                             AFFIRMED
    5
   Since we affirm based on Appellant’s failure to prove the elements
necessary for recovery under negligence or strict liability, we do not need
reach the issues raised below regarding contributory negligence and last
clear chance.